     Case 1:15-cv-05345-AJN-KHP Document 1134 Filed 08/05/19 Page 1 of 2
                                                     MATTHEW L. SCHWARTZ
                                                     Tel.: (212) 303-3646
                                                     E-mail: mlschwartz@bsfllp.com

                                                     August 5, 2019

BY ECF AND ELECTRONIC MAIL

Honorable Katharine H. Parker
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Suite 1950
New York, New York 10007

       Re:     City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
               Case No. 15 Civ. 5345 (AJN) (KHP)

Dear Judge Parker:

        We represent the City of Almaty, Kazakhstan and BTA Bank (together, the “Kazakh
Entities”). While we have no desire to try the Court’s patience with additional submissions, we
are compelled to briefly respond to certain material contained in Triadou’s reply in further
support of its motion to preclude the so-called SMP Partners evidence [ECF No. 1122], which
relies on evidence with respect to which the Court has already issued a protective order in the
Kazakh Entities’ favor.

   Triadou continues to argue that the Kazakh Entities used the Republic of Kazakhstan “as a
    secret proxy (or perhaps, the other way around) in seeking the SMP Documents.” Reply at 7.
    The fact that Triadou does not have a theory as to who is in charge of whom underscores the
    total absence of evidence on this point. To smooth over this hole, Triadou resorts on reply to
    citing and relying upon the hacked “Kazaword” documents that were produced by Ilyas
    Khrapunov. Id. at 8. This Court has already issued a protective order, however, limiting the
    use of those documents to (i) informing questions at depositions, and (ii) being used to
    refresh a witness’s recollection. [ECF No. 369]. The Court held that the hacked documents
    “may not be introduced as deposition exhibits and a witness shall not be required to
    authenticate a hacked document during a deposition while the California case is pending.”
    Id. The Court then adhered to this decision on reconsideration, [ECF No. 418], and adhered
    to it once again after the just-mentioned “California case” ended, [ECF No. 766]. Triadou’s
    reliance on these unauthenticated and hacked documents is totally inappropriate, not to
    mention irrelevant as they say nothing about SMP Partners or Monstrey.

   Similarly, Triadou’s request that BTA produce Nurlan Nurgabylev at any evidentiary hearing
    on the SMP Partners documents has no basis other than that Mr. Nurgabylev is mentioned in
    the hacked documents. Reply at 10. Triadou – employing its favorite baseless rhetorical
    flourish – argues that “it is not coincidental” that Mr. Nurgablyev worked at the Republic of
    Kazakhstan’s Ministry of Justice before he worked at BTA. But there is no evidence to
    support the claim that Mr. Nurgablyev’s movement from the Ministry of Justice to BTA was
    part of its imagined conspiracy. The revolving door between government and private
    industry – and between Justice Departments and banks – exists the world-over. Triadou’s
     Case 1:15-cv-05345-AJN-KHP Document 1134 Filed 08/05/19 Page 2 of 2



    argument also misunderstands the role of the Ministry of Justice in Kazakhstan, which is a
    civil agency. Unlike in the U.S., where a single Department of Justice has responsibility for
    civil and criminal matters, the Minister of Justice is the top civil lawyer in Kazakhstan
    whereas the Prosecutor General is the top criminal prosecutor. Compare
    http://prokuror.gov.kz/eng with http://www.adilet.gov.kz/en. For that reason, all Mutual
    Legal Assistance Treaties involving Kazakhstan of which we are aware – the primary formal
    mechanism for obtaining evidence from abroad in criminal matters – designate the
    Prosecutor General’s Office as the “central authority” for purposes of issuing and responding
    to requests for international assistance. See, e.g., Kazakhstan-UK MLAT, Article 3(4),
    available at https://bit.ly/31f3XF7; Kazakhstan-U.S. MLAT, Article 2(2), available at
    https://bit.ly/2KdTDY9. Moreover, Mr. Nurgabylev left BTA in August 2018 and was
    therefore not involved in anything having to do with SMP Partners. Triadou’s request that he
    appear at a hearing is nothing more than an attempt to backdoor the hacked documents into
    the record. We appreciate that, having no substantive defense to the claims in this action,
    Triadou and the other defendants have resorted to an attack-the-investigation strategy, but
    this witness simply has no relevant information on the SMP Partners issue. 1

        Other aspects of Triadou’s reply grossly misstate the relevant factual record. For
example, Triadou argues that the Kazakh Entities “directly contradict[ed]” themselves on when
Frank Monstrey’s importance to this case became evident. Reply at 3 (citing ECF No. 722 and
one of Triadou’s own letters). The cited document, however, does not support Triadou’s
assertion. An unredacted copy is attached to the e-mailed version of this letter for the Court’s
convenience. Other portions of Triadou’s reply are equally off-base, and the Kazakh Entities
will be prepared to address those aspects of Triadou’s argument at any hearing or argument on
the motion.

       Thank you for your consideration.

                                                     Respectfully,

                                                      /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz




1
       If the Court believes that Mr. Nurgabylev’s testimony is for some reason needed, the
Kazakh Entities will of course make every effort to make him available but reiterate that he is a
former employee and no longer in BTA’s control.

                                                2
